Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew C. Loppnow, Reg. No. 45,314 on Wednesday, December 15, 2021. 
The application has been amended as follows:
	1. (Currently Amended) A method at a user equipment, the method comprising: 
receiving a first indication from at least one first transmission reception point of a first set of transmission reception points of a network, the first indication indicating a minimum scheduling offset value (Kmin value) between scheduling downlink control information of the first set of transmission reception points and a corresponding data communication; 

receiving a first scheduling downlink control information scheduling a first corresponding data communication associated with the first set of transmission reception points; 
receiving a second scheduling downlink control information scheduling a second corresponding data communication associated with the second set of transmission reception points; 
communicating the first corresponding data communication with the first set of transmission reception points of the network such that a first offset between the first scheduling downlink control information and the first corresponding data communication is at least the Kmin value; and 
communicating the second corresponding data communication with the second set of transmission reception points of the network such that a second offset between the second scheduling downlink control information and the second corresponding data communication is at least the Kmin value. 
14. (Currently Amended) An apparatus comprising: 

a transceiver coupled to the controller, where the transceiver 
receives a first indication from at least one first transmission reception point of a first set of transmission reception points of a network, the first indication indicating a minimum scheduling offset value (Kmin value) between scheduling downlink control information of the first set of transmission reception points and a corresponding data communication, 
indicates a second indication to at least one second transmission reception point of a second set of transmission reception points of the network, the second indication indicating the Kmin value, 
receives a first scheduling downlink control information scheduling a first corresponding data communication associated with the first set of transmission reception points, 
receives a second scheduling downlink control information scheduling a second corresponding data communication associated with the second set of transmission reception points, 
communicates the first corresponding data communication with the first set of transmission reception points of the network such that a first offset 
communicates the second corresponding data communication with the second set of transmission reception points of the network such that a second offset between the second scheduling downlink control information and the second corresponding data communication is at least the Kmin value. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
 An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “indicating a second indication to at least one second transmission reception point of a second set of transmission reception points of the network, the second indication indicating the Kmin value…communicating the first corresponding data communication with the first set of transmission reception points of the network such that a first offset between the first scheduling downlink control information and the first corresponding data communication is at least the Kmin value; and  communicating the second corresponding data communication with the second set of transmission reception points of the network such that a second offset between the second scheduling downlink control information and the second corresponding data communication is at least the Kmin value”, as substantially described in independent claim(s) 1 and 13.  These limitations, in combination with the remaining limitations of claim(s) 1 and 13 are not taught nor suggested by the prior art of record.
Yi et al (US 2020/0314816) teaches, see fig.40-41, see abs, see para.0481, the base station may further transmit the downlink data channel with a gap from the DCI, wherein a value of the gap is the scheduling offset. In an example, the base station may further transmit a second DCI comprising a BWP index indicating the BWP of the cell and the indication to apply the minimum scheduling offset value. In an example, the base station may further transmit one or more second RRC messages comprising configuration parameters of a list of time-domain resource allocations, wherein a time-domain resource allocation comprises an offset value between a DCI and a corresponding downlink data scheduled by the DCI. In an example, the base station may further select a time-domain resource allocation from the list of time-domain resource allocations, wherein the time-
Lin et al (US 20200236692) teaches, see at least fig.14, see abs, see para.0188-0189, in one example for determination of the list of candidate values of Kmin, the list of candidate values for Kmin can be determined based on UE assistance information on its preferred values. For example, to reduce signaling overhead without sacrificing power saving gain, two candidates, i.e. a default candidate and a non-zero candidate, can be considered. A UE can report at least its preferred value for the non-zero candidate based on the UE capability or its needs for power saving. In this case, a binary bit transmitted through physical layer .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474